Citation Nr: 9915255	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  89-42 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

2.  Entitlement to service connection for neuropathy of the 
lower extremities.

3.  Entitlement to service connection for stomach disability.

4.  Entitlement to service connection for irregular 
heartbeat.

5.  Entitlement to service connection for sinusitis.

6.  Entitlement to service connection for hearing loss.

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
eye disability and, if so, whether the reopened claim should 
be granted.


8.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for skin 
disability and, if so, whether the reopened claim should be 
granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee. 

The case was remanded by the Board for further development in 
December 1992.  By rating action in August 1996 the veteran 
was granted service connection and a 100 percent rating for 
post-traumatic stress disorder with anxiety, depression and 
panic disorder.  Consequently, the issue of service 
connection for post-traumatic stress disorder is no longer 
before the Board.  






FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
bilateral carpal tunnel syndrome is not plausible.

2.  The claim of entitlement to service connection for 
neuropathy of the lower extremities is not plausible.

3.  The claim of entitlement to service connection for 
stomach disability is not plausible.

4.  The claim of entitlement to service connection for 
irregular heartbeat is not plausible.

5.  The claim of entitlement to service connection for 
sinusitis is not plausible.

6  The claim of entitlement to service connection for hearing 
loss is not plausible.

7.  A November 1984 Board decision denied entitlement to 
service connection for a chronic skin disorder and for a 
chronic eye disorder.

8.  Since the November 1984 Board decision denying service 
connection for a chronic skin disorder, the veteran has 
submitted evidence which is not cumulative or duplicative of 
evidence previously of record and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

9.  The evidence received since the November 1984 Board 
decision denying service connection for eye disability is 
cumulative or duplicative of evidence previously of record or 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
bilateral carpal tunnel syndrome is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
neuropathy of the lower extremities is not well grounded.  38 
U.S.C.A. § 5107(a).

3.  The claim of entitlement to service connection for 
stomach disability is not well grounded.  38 U.S.C.A. 
§ 5107(a).

4.  The claim of entitlement to service connection for 
irregular heartbeat is not well grounded.  38 U.S.C.A. 
§ 5107(a).

5.  The claim of entitlement to service connection for 
sinusitis is not well grounded.  38 U.S.C.A. § 5107(a).

6.  The claim of entitlement to service connection for 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a).

7.  New and material evidence to reopen the veteran's claim 
for service connection for a skin disability has been 
presented.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1998).

8.  New and material evidence to reopen the veteran's claim 
for service connection for an eye disability has not been 
received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service incurrence of 
certain chronic diseases, including organic disease of the 
nervous system, cardiovascular disease and peptic ulcer 
disease, may be presumed under certain circumstances if the 
disease is manifested to a compensable degree within one year 
of the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309(a) 
(1998).  

Service connection may also be granted on a presumptive basis 
for specified diseases associated with exposure to certain 
herbicide agents.  The specified diseases include chloracne 
or other acneform disease consistent with chloracne, and 
acute and subacute peripheral neuropathy.  For purposes of 
this section, the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. 
§ 1116 (West 1991); 38 C.F.R. § 3.309(e) (1998).

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (1998).

As a preliminary matter, the Board must determine whether the 
veteran has submitted evidence of well-grounded claims.  If 
he has not, his claims must fail, and VA is not obligated to 
assist him in the development of the claims.  38 U.S.C.A. 
§ 5107(a); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992). 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter Court) has stated repeatedly that 
38 U.S.C.A. § 5107(a) unequivocally places an initial burden 
on a claimant to produce evidence that a claim is well 
grounded.  See Grivois v. Brown, 6 Vet. App. 136 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, at 92 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, at 610-611 (1992).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Such a claim need 
not be conclusive but only possible to satisfy the initial 
burden of § 5107(a).  For a direct service connection claim 
to be well grounded, there must be (1) a medical diagnosis of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in[-]service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service [disease or injury] and the 
current disability.  Where a determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F.3d 1464 (1997).

I.  Neuropathy of the Lower Extremities - Bilateral Carpal 
Tunnel Syndrome

The veteran seeks service connection for neuropathy of the 
lower extremities and for bilateral carpal tunnel syndrome.  
The service medical records show no diagnosis of neuropathy 
or carpal tunnel syndrome.  On VA examination in December 
1986 the veteran reported that he had developed numbness of 
his right lower extremity with intermittent weakness.  The 
examination disclosed normal right leg motor strength.  
Sensation in the right lower extremity was decreased 
diffusely.  Nerve conduction velocity tests (NCV) and 
electromyograph tests of the right lower extremity were 
normal.  The assessment included right leg numbness and 
weakness of unknown etiology.  An April 1989 VA outpatient 
treatment report notes that NCV's revealed polyneuropathy and 
early right carpal tunnel syndrome.  On VA examination in 
October 1989 the veteran was noted to have bilateral carpal 
tunnel syndrome.

The veteran has stated that he currently experiences 
neuropathy of the lower extremities and bilateral carpal 
tunnel syndrome due to service, including as a result of 
exposure to Agent Orange.  However, as a lay person he is not 
capable of opining on matters requiring medical knowledge or 
expertise.  See Espiritu v. Derwinski,  2 Vet. App. 492, 494 
(1992).  

The record contains no medical evidence suggesting the 
presence of carpal tunnel syndrome or lower extremity 
neuropathy in service or until many years thereafter.  
Moreover, the record contains no medical evidence suggesting 
that either claimed disability is etiologically related to 
Agent Orange exposure or any other incident of service.  
Consequently, the Board must conclude that these claims are 
not well grounded.


II.  Service Connection for Irregular Heartbeat, Stomach 
Disorder, Sinusitis, and a Speech Disorder.

The veteran contends that he is entitlement to service 
connection for an irregular heartbeat, a stomach disorder, 
sinusitis, and a speech disorder because they are 
etiologically related to service, to include his service 
exposure to Agent Orange.  

Service medical records are negative for evidence of these 
claimed disabilities.  VA treatment records dated in 
September 1983 indicate that the veteran reported sinusitis 
since March 1983.  Private medical records dated from 
December 1978 to May 1993 indicate sinus complaints in 1983.  
There are frequent notations of sinusitis from August 1991 to 
May 1993.

On VA Agent Orange examination in April 1987 the veteran 
reported that sometimes his heart beat fast.  A March 1989 VA 
electrocardiogram (ECG) revealed sinus bradycardia and sinus 
arrhythmia.  The ECG was considered to be borderline..  The 
record does not contain any diagnosis of a heart disability 
manifested by an irregular heartbeat.

Private outpatient treatment records dated from December 1978 
to May 1993 indicate complaints of nausea and stomach 
trouble.  On VA examination in October 1989 the veteran 
complained of gastrointestinal distress which was more 
consistent with reflux esophagitis and hiatal hernia.  A VA 
upper gastrointestinal series in November 1989 was normal.  

A clinical record of inpatient psychiatric treatment at the 
Tuscaloosa VA hospital in March and April 1989 indicates that 
the veteran's speech was mumbling, with decreased flow.  On 
VA examination in October 1989 the veteran complained of a 
speech impediment, documented while at Tuscaloosa VA.  The 
examiner did not describe any speech impediment and the 
diagnoses make no reference to a speech disorder.

While the veteran believes that he currently experiences an 
irregular heartbeat, a stomach disorder, sinusitis, and a 
speech disorder as a result of service, including as a result 
of exposure to Agent Orange, as a lay person he is not 
capable of opining on matters requiring medical knowledge or 
expertise.  See Espiritu.  

The record contains no competent evidence of a speech 
disorder.  In addition, the record contains no medical 
evidence suggesting the presence of an irregular heartbeat, a 
stomach disorder or sinusitis in service or until years 
thereafter or suggesting that any of these claimed 
disabilities is etiologically related to Agent Orange 
exposure or any other incident of service.  Moreover, none of 
these claimed disabilities is subject to presumptive service 
connection on an Agent Orange basis.  I 38 C.F.R. § 3.309(e).  
Therefore, the Board must also conclude that these claims are 
not well grounded.  

III.  Service Connection for Hearing Loss

The veteran seeks service connection for hearing loss.  He 
asserts that his current hearing loss resulted from exposure 
to acoustic trauma during service and as a result of a head 
injury during service.  

The record reveals that the RO denied entitlement to service 
connection for hearing loss by rating action in April 1987.  
The record does not reflect that the veteran was informed of 
the April 1987 denial.  Consequently, the Board is 
considering the veteran's claim for service connection for 
hearing loss on a de novo basis.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, and 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (1998). 

A pre-induction examination report dated in April 1968 
reveals that the veteran had auditory thresholds of -5, -5,-
5, 0, and 10 decibels in the right ear, and auditory 
thresholds of -5, -5,-5, -5, and -5 decibels in the left ear 
at the respective frequencies of 500, 1000, 2000, 3000, and 
4000 Hertz.  The service medical records do not reveal that 
the veteran had any ear complaints, any exposure to acoustic 
trauma, or any head trauma during service.  The discharge 
examination report dated in April 1970 reveals that the 
veteran had auditory thresholds of 0, 0, 0, 0, and 0 decibels 
in the right ear, and auditory thresholds of 0, 0, 0, 10, and 
10 decibels in the left ear at the respective frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz.

While hospitalized for psychiatric complaints at a VA 
facility in March 1989, the veteran was afforded an 
audiological examination.  The examination revealed the 
veteran to have mild to moderate high frequency hearing loss 
in both ears.  A hearing aid evaluation was recommended. 

On VA audiological examination in December 1995 the veteran 
reported bilateral hearing loss since approximately 1970, 
when discharged from service.  He reported a history of 
recurrent otitis media and drainage.  The veteran stated that 
he had head trauma during active combat which resulted in 
immediate hearing loss and tinnitus.  He reported periodic 
bilateral tinnitus.  The veteran reported a history of 
military, occupational, and recreational noise exposure.  He 
indicated that hearing protection devices were worn on the 
job.  The examination revealed the veteran to have moderate 
high frequency sensorineural hearing loss in the left ear and 
severe to profound high frequency sensorineural hearing loss 
in the right ear.

While the veteran has stated that his hearing loss is due to 
acoustic trauma and to a head injury in service, as a 
layperson he is not competent to render a medical opinion.  
See Espiritu.  The record reveals that the veteran underwent 
an audiological evaluation in connection with his examination 
for discharge from service and that this evaluation did not 
result in a diagnosis of hearing loss.  Furthermore, the 
record contains no medical evidence suggesting the presence 
of hearing loss until many years after the veteran's 
discharge from service or suggesting that the veteran's 
current hearing loss disability is etiologically related to 
any incident of service, including acoustic trauma and head 
injury.  Therefore, the Board must conclude that the claim 
for entitlement to service connection for hearing loss is not 
well grounded.


IV.  Service Connection Claims

Although the Board has disposed of these claims on grounds 
different from that of the RO, that is, whether the veteran's 
claims for service connection are well grounded rather than 
whether he is entitled to prevail on the merits, the veteran 
has not been prejudiced by the Board's decision.  In assuming 
that the claims were well grounded, the RO accorded the 
veteran greater consideration than his claims warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94  
(1993).

V.  New and Material Evidence

The veteran also contends that he is entitled to service 
connection for a skin disability and for an eye disability.  
The Board denied entitlement to service connection for the 
claimed skin and eye disabilities in a November 1984 
decision.  The Board noted that the veteran was treated on 
two occasions during service for acute skin problems and that 
a skin disability first reported many years after discharge 
from service was unrelated to service.  The Board further 
determined that the veteran had a bilateral eye disability 
which was not incurred in or aggravated by service, and was 
not secondary to any service-connected disability.

The evidence of record in November 1984 included the 
veteran's service medical records, private medical records, a 
July 1983 VA examination report, a transcript of a January 
1984 hearing before a hearing officer, a March 1984 VA 
examination report, and lay statements.

The service medical records indicate that the veteran 
experienced a heat rash of the inguinal and scrotal region in 
September 1969.  He experienced a fungus infection on the 
nape of the neck in January 1970.  The entrance and discharge 
examination reports indicate that the veteran had impaired 
visual acuity, but do not identify any disease or injury of 
the veteran's eyes.  The other service medical records are 
also negative for any finding or diagnosis of eye disease or 
injury.  

Private medical records dated from November 1979 to May 1983 
indicate initial right eye complaints in May 1980.  In June 
1980 the veteran was noted to have uveitis of the right eye.

A July 1983 VA examination report indicates that the veteran 
had mild folliculitis of the forehead and left thigh.

An August 1983 letter from Quintas A. Langstaff, M.D., notes 
that the veteran had practically no vision in the right eye 
and that the veteran reported that another physician 
attributed the blindness to uveitis.  He noted that the 
veteran reported having boils since service.

The veteran testified before a hearing officer in January 
1984 that he developed a skin disability during service.  The 
veteran indicated that he thought that his eye disability 
might be due to his inservice skin disability.  He testified 
that the physicians that he had seen had not been able to 
tell him the origin of his eye disability.

March 1984 statements from the veteran's parents, wife and a 
friend note that the veteran had a skin disability after 
returning from service.  Two of these statements further 
indicate that the veteran developed eye problems after 
experiencing a skin disability around his eyes.

A previously denied claim will be reopened if new and 
material evidence is submitted in support thereof.  
38 U.S.C.A. § 5108.  "New and material evidence" means 
evidence not previously submitted to agency decisionmakers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The evidence submitted since the November 1984 decision 
includes private medical records, Social Security records, VA 
medical records, a February 1993 statement from the veteran's 
sister, and VA examination reports.  

A.  Skin Disability

An October 1993 VA examination report indicates that the 
veteran had excoriations with scarring and small milial 
cysts, predominately on the face.  There were some lesions on 
the arms and posterior shoulders.  The lesions were probably 
neurotic excoriations from the veteran removing the milial 
cysts.  The VA examiner noted that the milial cysts may have 
been connected with previous furunculosis and/or Agent Orange 
exposure.  The examiner stated that the lesions may be 
connected with the skin problems noted in service.  Since 
this medical evidence reveals a possible connection between 
the veteran's current skin disability and a skin disability 
during service, it is clearly new and material.  
Consequently, the veteran's claim for service connection for 
a skin disability is reopened.

B.  Eye Disability

The medical evidence received since the November 1984 Board 
decision continues to show the presence of right eye 
disability many years after service.  Also noted is an 
unexplained impairment of the veteran's left eye vision.  The 
medical evidence added to the record since the prior denial 
includes no medical evidence suggesting the presence of eye 
disability until years after service or suggesting that the 
claimed eye disability is etiologically related to service or 
service-connected disability.  Consequently, the medical 
evidence added to the record is not material.

The veteran's statements and his sister's February 1993 
statement to the effect that the veteran's current eye 
disability is etiologically related to service are not 
material since lay persons are not competent to render 
opinions concerning medical diagnosis or medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Therefore, reopening of the claim for service connection for 
eye disability is not warranted.


ORDER

Entitlement to service connection for bilateral carpal tunnel 
syndrome is denied.

Entitlement to service connection for neuropathy of the lower 
extremities is denied.

Entitlement to service connection for stomach disability is 
denied.

Entitlement to service connection for irregular heartbeat is 
denied.

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for hearing loss is denied.

New and material evidence not having been received, reopening 
of the claim for service connection for an eye disability is 
denied.

Because new and material evidence has been submitted, 
reopening of the veteran's claim for service connection for 
skin disability is granted.


REMAND

The aforementioned medical opinion suggesting that the 
veteran's skin disability is etiologically related to service 
is sufficient to well ground the claim, but is not adequate 
for adjudication purposes since the examiner did not provide 
an assessment of the likelihood that the disability is 
etiologically related to service.

In light of these circumstances and in view of the Board's 
reopening of the claim for service connection for skin 
disability, the reopened claim is REMANDED to the RO for the 
following actions:

1.  The veteran should be requested to 
provide the names, addresses, and 
approximate dates of treatment for all 
health care providers, including VA, who 
may possess additional records pertinent 
to his claim for service connection a 
skin disability.  After obtaining any 
necessary authorization, all health care 
providers identified should be asked for 
copies of the veteran's clinical records 
not currently on file.  Any records 
obtained should be associated with the 
claims folders.

2.  After the above, the RO should 
arrange for a VA examination of the 
veteran by a dermatologist to determine 
the nature, extent, and etiology of any 
currently present skin disability.  All 
indicated studies should be performed, 
and the claims folders must be made 
available to and reviewed by the 
examiner.  With respect to any chronic 
skin disorders found, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the 
disorder(s) is(are) etiologically related 
to a skin disorder present in service 
and/or to the veteran's exposure to Agent 
Orange in service.  The rationale for all 
opinions expressed should be provided.

3.  Thereafter, the RO should undertake 
any other indicated development and then 
adjudicate on a de novo basis the 
reopened claim for service connection for 
skin disability. 

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
provide the veteran and his 
representative with an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals


 

